REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 06 June 2022 are persuasive.  The following limitations in independent claim 1 including: “a first storage configured to store uniform resource locators (URLs) of websites, categories corresponding to the URLs, and flags appended to respective ones of the URLs; a lookup server… when accepting a request for determining a category corresponding to a designated URL as a request for server determination, send a result of the determination…a second storage configured to store periodically delivered records which are partial records extracted from all records stored in the first storage, the partial records being extracted according to a criterion predetermined on a delivery-data creation side, and the criterion including a number of accesses to the URLs and whether a flag is appended to the URLs… and a lookup client which is in communication with the lookup server, the lookup client comprising … when accepting a request for determining a category corresponding to a designated URL as a request for local determination, (i) attempt the determination by first using the cache storage, and when the category is determined using the cache storage, send the determined category as a response to a requester of the local determination, (ii) when the category cannot be determined using the cache storage, attempt the determination by using the second storage, and when the category is determined using the second storage, send the determined category as a response to the requester of the local determination, and (iii) when the category still cannot be determined using the second storage, request the lookup server to execute the server determination while designating the URL, and send the category determined by the lookup server as a response to the requester of the local determination; and when an access request to a website is made by a user terminal, execute the local determination while designating a URL of the website… ” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. The dependent claims are allowed at least based on their dependency from the allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168